MATTHES, Chief Judge, with whom LAY, HEANEY, and BRIGHT, Circuit Judges,
join, concurring.
After careful deliberation, I feel constrained to join the opinion of the Court. However, in doing so, I state some of my views separately.
First, the record in this case amply demonstrates that prior to the effective date of the Act, appellees maintained racially discriminatory hiring practices. This is established not only by the well settled legal principle that statistical evi*312dence of racially imbalanced hiring proves discrimination, but also by the evidence that appellees contractually agreed to hire only white applicants and that black applicants were either refused employment because of their race or applied only to be porters because of this hiring policy. See footnote four of the majority opinion.
Second, Frisco’s present seniority system violates Title VII by perpetuating the vestiges of these discriminatory hiring practices. Blacks have no seniority as brakemen largely because they were denied jobs as brakemen due to their race.
Third, a violation of the Act having been shown, the porters are affirmatively entitled to some form of relief. The only question remaining for decision is what, if any, remedy is appropriate.
I agree with the Court that merger is not an appropriate remedy in this case. Were the porter and brakemen crafts functionally identical as were those local unions which various courts have merged, this remedy might be appropriate. But since the crafts are not functionally identical, the Court cannot assume that all porters are qualified to be brakemen. Hence, the defense of “business necessity,” which in this case means safety of co-workers and the general public, precludes an order that Frisco merge the crafts and thereby hire all porters at whatever job their accumulated seniority would warrant.
Conversely, I cannot agree with the District Court that the only possible remedy in this case is that which Frisco has voluntarily undertaken, to wit: giving porters preference in hiring as brakemen, but denying them all seniority. Since it is the denial of seniority which constitutes the violation, that view implicitly concludes that no remedy is here possible because no porter is capable of handling any brakemen job above the entry level. However, that conclusion is rebutted by the record in this case. Frisco concedes it has absolutely no criteria which limit promotions to qualifications. Thus, a brakeman who prefers the regular hours of yard work can pass up intermediate jobs and after accumulating seniority can “leapfrog” to rearend brakeman or conductor on through-freights. Similarly, Frisco concedes that the porters it has hired are adequately performing their duties despite the fact that due to their lack of seniority they are relegated to the most difficult and dangerous work. Consequently, I cannot say “business necessity” requires stripping all porters of all seniority.
Furthermore, I think a remedy fashioned within the guidelines enumerated in the majority opinion will adequately and equitably remedy the violation. By requiring preferential hiring and some training, the Court remedies the lack of jobs and lack of experience which resulted from the discriminatory hiring. By allowing Frisco to limit porters’ job-range upon objective criteria and to limit former porters to one per crew, the business necessity consideration of safety should be adequately satisfied.
Finally, I am unpersuaded by the reverse discrimination argument in this case. While the Act prohibits giving any racial preference, it expressly permits requiring affirmative remedial action. 42 U.S.C. § 2000e-5(g). The Court’s remedy conforms to that mandate. Contrary to the District Court’s conclusion, the porters are to be granted carryover seniority not “because of the color of their skin,” but because they have heretofore been denied seniority because of the color of their skin. If that affirmative relief works to frustrate the seniority expectations of some incumbent brakemen, it will only be frustrating expectations which would not exist but for the discrimination which is finally being redressed. United States v. Bethlehem Steel Corp., 446 F.2d 652, 663 (2nd Cir. 1971). In the final analysis, allegations of reverse discrimination contend only that the hardships accruing from past wrongs should continue to fall exclusively upon those already discriminated against. The answer to that contention is self-evident.
*313I concur in the judgment and opinion of the Court.